Title: To Thomas Jefferson from George Muter, with Reply, 7 March 1781
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas



Sir
War office March 7. 1781.

Colo. Senf says that a very considerable number of entrenching tools will probably be wanted below, and informs me that there are a considerable number at Fredericksburgh, which he wishes to have sent down forthwith to York.
I have no knowledge of any tools belonging to the state being at Fredericksburgh, but as I cou’d wish to have Colo. Senf’s desire complyed with, I have taken the liberty of mentioning this matter to your Excellency.
I have written to the quarter master general for the state, to have all the entrenching tools in his possession, helved as quickly as possible, that they may be ready for use.
Dr. Dixon of the state garrison regiment is here. He has lately been employed in Charles City in curing the militia that were wounded there and he wishes to be informed, if your Excellency intends he shall act as surgeon to the regiment to be formed of the state troops.
I have the honour to be your Excys. Most hbl Servt.,

George Muter. C.


In Council Mar. 7. 1781.
The Intrenching tools at Fredericsburg are Continental property; I cannot therefore doubt but that Baron Steuben has ordered them down with Genl. Weedon if wanting. The order to our Quarter Master is proper. It is apprehended that the Surgeon should be chosen by the officers of the regiment as the law directs.
Th: Jefferson

